Citation Nr: 0732263	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-10 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the severance of service connection for degenerative 
joint disease of the lumbar spine, effective February 1, 
2006, was proper.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973, 
and from July 1974 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2007, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.


FINDING OF FACT

The RO's June 2005 decision that awarded service connection 
for degenerative joint disease of the lumbar spine is not 
shown to have been clearly and unmistakably erroneous.  


CONCLUSION OF LAW

Severance of service connection for the veteran's 
degenerative joint disease of the lumbar spine was improper.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.105(d), 3.159, 3.326(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 and Supp. 2005).  The regulations implementing VCAA have 
been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

In cases involving the severance of service connection, which 
is an action initiated by the RO as opposed to the veteran, 
there are particular notification and assistance procedures 
that VA must perform.  38 C.F.R. § 3.105(d), (i).  In the 
decision below, the Board has restored service connection for 
lumbar spine disability.  

Accordingly, regardless of whether VA successfully met its 
notification and assistance obligations, no harm or prejudice 
to the appellant has resulted.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

When a chronic disease, such as arthritis, becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Subject to the limitations contained in 38 C.F.R. §§ 3.114 
and 3.957, service connection will be severed only where 
evidence establishes that it is clearly and unmistakably 
erroneous (the burden of proof being upon the Government).  
When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will be 
notified at his latest address of record of the contemplated 
action and furnished detailed reasons therefore and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  Unless 
otherwise provided, if additional evidence is not received 
within that period, final rating action will be taken and the 
award will be reduced or discontinued, if in order, effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  See 38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 
38 C.F.R. § 3.105(d) (2007).

To determine whether clear and unmistakable error (CUE) was 
present in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made.  See Damrel v. Brown, 6 Vet. 
App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

The same standards apply in a determination of CUE in a prior 
decision and a determination as to whether a decision 
granting service connection was the product of CUE for the 
purpose of severing service connection, but the reviewable 
evidence is not limited to that which was before the RO in 
making its initial service connection award.  See Daniels v. 
Gober, 10 Vet. App. 474 (1997).

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

During service, in May 1980, the veteran was hospitalized due 
to a fracture of the sacrum, secondary to a motorcycle 
accident.  By a March 1984 rating decision, the RO granted 
service connection for the fractured sacrum, and assigned a 
noncompensable evaluation, pursuant to Diagnostic Code 5294, 
effective August 28, 1983.  The evaluation was then increased 
to 20 percent, pursuant to Diagnostic Code 5299-5236.  

The veteran asserted that his current degenerative joint 
disease of the lumbar spine is related to his service-
connected fractured sacrum.  In a September 2005 rating 
decision, the RO granted secondary service connection for 
degenerative joint disease of the lumbar spine, and granted a 
30 percent evaluation, pursuant to Diagnostic Code 5242.  

In an August 2005 rating decision, the RO proposed to sever 
service connection for degenerative joint disease of the 
lumbar spine, and in a November 2005 rating decision, the RO 
actually severed service connection on the basis that the 
criteria used as the basis for assigning evaluations for 
degenerative joint disease of the lumbar spine and fractured 
sacrum were based on the same disabling effects related to 
limited motion of the lumbar spine.    

The veteran now asserts that the severance of service 
connection was improper.  

Upon review of all evidence of record, the Board finds that 
there was a tenable basis in the evidence of record for the 
RO's award of service connection for degenerative joint 
disease of the lumbar spine.  The June 2005 grant of service 
connection was based on a positive etiology opinion from a 
May 2005 VA examiner.  After a review of the medical records 
and examination of the veteran, such examiner concluded that 
the veteran's degenerative joint disease of the lumbar spine 
is at least as likely as not secondary to his service-
connected fracture of the sacrum.  The examiner provided an 
addendum in the same month indicating that the sacrum is 
anatomically adjacent and attached to the lumbar spine, 
therefore the sacral fracture and resulting deformed 
mechanics would be expected to place stress on the lumbar 
spine, which would predispose to degeneration.  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2007).  
Thus, while separately rating the veteran's lumbar spine 
disability under Diagnostic Code 5242 and his hip disability 
under Diagnostic Code 5236 constitutes pyramiding under 
38 C.F.R. § 4.14, such regulation does not effect the 
original grant of service connection.  The proper remedy for 
pyramiding would be to correct the evaluation(s) assigned by 
combining them rather than having separate evaluations.

As the May 2005 VA examiner related the veteran's lumbar 
spine disability to his service-connected fractured sacrum, 
and the record does not contain an opinion to the contrary, 
the Board finds that the June 2005 grant of service 
connection for degenerative joint disease of the lumbar spine 
was not clearly and unmistakably erroneous, and the 
subsequent severance of service connection by a rating 
decision in November 2005 was improper.  38 C.F.R. § 3.105 
(2007).  Therefore, restoration of service connection for 
degenerative joint disease of the lumbar spine is warranted.  


ORDER

Restoration of service connection for degenerative joint 
disease of the lumbar spine is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


